     Case 2:20-cv-00578-APG-DJA Document 59 Filed 01/21/21 Page 1 of 2




 1

 2

 3                                  UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    JERMAINE HAMPTON,                                    Case No. 2:20-cv-00578-APG-DJA
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    STATE OF NEVADA, ET AL.,
10                           Defendants.
11

12          This matter is before the Court on Defendants’ Motion to Extend Time for Discovery

13   (ECF No. 50), filed on August 26, 2020. Plaintiff filed a Response (ECF No. 56) on January 13,

14   2021 and Defendants filed a Reply (ECF No. 58) on January 20, 2021. Defendants seek to extend

15   the outstanding discovery deadlines by 60 days. This is their second request for an extension.

16   They claim there is good cause because depositions and written discovery remain to be

17   completed, but COVID-19 conditions are delaying the completion and the Plaintiff’s objection to

18   the Report and Recommendation denying Plaintiff’s motion to amend is pending. Plaintiff

19   opposes the extension request because he does not believe that Defendants have been diligent in

20   conducting discovery and if an extension is granted, then he wants to re-open the closed

21   discovery deadlines. The Court finds good cause to grant the extension of the discovery for 60

22   days to permit Defendants to continue their efforts to obtain the requested discovery. They are

23   diligently pursuing discovery and need additional time of only 60 days, but it does not find that

24   re-opening discovery deadlines that have expired is warranted. Plaintiff failed to present

25   excusable neglect for that request. As such, Defendants’ request will be granted and discovery

26   extended as set forth below.

27          This matter is also before the Court on Plaintiff’s Motion to Request Copy of Order ECF

28   No. 47 (ECF No. 51), filed on January 12, 2020. To the extent that Plaintiff never received a
     Case 2:20-cv-00578-APG-DJA Document 59 Filed 01/21/21 Page 2 of 2




 1   copy of the Court’s Order, it finds it appropriate to mail him a copy. Finally, Plaintiff filed

 2   notices of discovery (ECF Nos. 52-55 and 57). The Court will order those stricken as no

 3   discovery documents are permitted to be filed on the docket.

 4          IT IS THEREFORE ORDERED that Defendants’ Motion to Extend Time for Discovery

 5   (ECF No. 32) is granted. The following deadlines shall govern discovery: Discovery cutoff is set

 6   for March 26, 2021; Dispositive motions is set for April 26, 2021; and Proposed joint pretrial

 7   order is set for May 26, 2021.

 8          IT IS FURTHER ORDERED that Plaintiff’s Motion to Request Copy of Order ECF No.

 9   47 (ECF No. 51) is granted and the Clerk of the Court shall mail him a copy of ECF No. 47.

10          IT IS FURTHER ORDERED that Plaintiff’s Notices (ECF Nos. 52-55 and 57) be

11   stricken.

12          DATED: January 21, 2021.

13
                                                           DANIEL J. ALBREGTS
14                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  Page 2 of 2
